Citation Nr: 1645094	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-09 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

An acquired psychiatric disorder was not incurred in or caused by the Veteran's military service.


CONCLUSION OF LAW

The Veteran has not met the criteria for entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records and VA treatment records.  

VA has also assisted the Veteran by examining him in 2010 and 2013.  The Board finds that these examination reports are adequate for evaluation purposes because the examiners conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Acquired Psychiatric Disorder

The claim turns on whether the Veteran has a present disability for which VA may compensate him.  

Pursuant to 38 C.F.R. § 4.127, "intellectual disability (intellectual developmental disorder) and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in [38 C.F.R.] § 3.310(a) ... disability as resulting from them may not be service connected."

VA examined the Veteran in 2010 and 2013.  In 2010, the examiner found "no psychiatric diagnosis."  While the examiner recounted how the Navy treated the Veteran's in-service psychiatric problems, he likewise noted the "Veteran does not report experiencing or displaying negative personality traits today.  No diagnosis is warranted at this time."  

In 2013, the examiner, like the examiner in 2010, recounted the Veteran's in-service psychiatric treatment.  However, this examiner, in contrast to the examiner in 2010, diagnosed the Veteran, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, with an Axis II personality disorder, NOS, and he expressly ruled out an Axis I diagnosis of generalized anxiety disorder.  He found the "exam, which included a review of all records, coupled with a clinical interview, suggests the likely presence of problematic personality traits rather than a distinct [A]xis I disorder."  Additionally, the examiner acknowledged that a VA psychiatrist diagnosed the Veteran in 2012 with bipolar disorder, a disorder for which VA can grant disability compensation.  However, the examiner found "there is insufficient data from the exam to support that diagnosis," especially as the psychiatrist saw the Veteran only once and the Veteran "is not currently treated with any medication that would be consistent with a bipolar illness."

The examiner looked at the Veteran's life and noted that he commuted approximately four hours per day, had remained married and had been employed for the previous ten years.  He suggested that if the Veteran had untreated bipolar disorder, it would have been highly unlikely that he would have been able to function at this level.

The Board must weigh competing evidence and determine which evidence is most probative.  The Board acknowledges the 2012 bipolar diagnosis.  However, the Board finds the two VA examinations more probative than the Veteran's single visit to a VA community-based outpatient clinic.  The compensation examinations were more thorough, and they included a review of the service treatment records.  

Separately, the Board has considered the private medical opinion Dr. Codero Alonso authored.  Critically, Dr. Codero Alonso did not examine the Veteran, and thus he did not opine on the Veteran's psychiatric state during the pendency of his claim.  Instead, Dr. Codero Alonso merely reviewed the Veteran's service treatment records and opined on the proper diagnosis of the psychiatric symptoms the Veteran experienced while in service.  

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional psychiatric diagnoses may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As explained above, the weight of evidence suggests that the Veteran has a personality disorder, but does not have a chronic psychiatric disability for which service connection can be granted.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of an acquired psychiatric disability during the course of the Veteran's appeal. 

In the January 2013 examination report, the examiner reviewed the opinion of Dr. Codero Alonso, but explained that while he had diagnosed an adjustment disorder, such a condition was a time limited condition that was linked to a specific stressor, namely being in the navy, and that once that condition was eliminated, the symptoms should have remitted completely.  Moreover, as noted, Dr. Codero Alonso's statement was not based on a contemporaneous examination, only on a review of service treatment records.  As such, he is not considered competent to determine whether the Veteran's adjustment disorder, to the extent it existed in service, had been continuously chronic to the date the Veteran's claim was received.  The VA examiner in 2013 explained that the examination, along with the clinica interview suggested the presence of problematic personality traits, rather than a distinct Axis I disorder.


The totality of the circumstances weighs against finding a current, compensable Axis I psychiatric disability existed during the pendency of this claim.  Therefore, the Veteran fails the first prong of a service connection claim.  Although the Veteran has an Axis II diagnosis, the disability, pursuant to 38 C.F.R. § 4.127, is not compensable.  Accordingly, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


